Title: 1772. Novr. 28 [i.e. 27?]. Fryday.
From: Adams, John
To: 


       This Week vizt. last Tuesday my Family and Goods arrived at Boston where we have taken Possession of my House in Queen street where I hope, I shall live as long as I have any Connections with Boston.
       This Day Majr. Martin came into the Office and chatted an Hour very sociably and pleasantly. He says that Politicks are the finest Study and science in the World, but they are abused. Real Patriotism or Love of ones Country is the greatest of moral Virtues, &c. He is a Man of Sense and Knowledge of the World. His Observation upon Politicks is just, they are the grandest, the Noblest, the most usefull and important Science, in the whole Circle.
       A Sensible Soldier is as entertaining a Companion as any Man whatever. They acquire an Urbanity, by Travel and promiscuous Conversation, that is charming. This Major Martin has conversed familiarly in Scotland, in England, and in America, and seems to understand every Subject of general Conversation very well.
       
       I have now got through the Hurry of my Business. My Father in Law Mr. Hall and my Mother are well settled in my Farm at Braintree, the Produce of my Farm is all collected in, my own Family is removed and well settled in Boston, my Wood and Stores are laid in for the Winter, my Workmen are nearly all paid. I am disengaged from public Affairs, and now have nothing to do but to mind my Office, my Clerks and my Children.
       But this Week which has been so agreable to me, in the Course of my own Affairs, has not been so happy for my Friends. My Brother in Law has failed in Trade, is confined to his House, unable to answer the Demands upon him, by some Thousands. A Miserable Prospect before him for himself, his Wife, Children, Father, Mother, and all his Friends. Beware of Idleness, Luxury, and all Vanity, Folly and Vice!
       The Conversation of the Town and Country has been about the strange Occurrence of last Week, a Piracy said to have been committed on a Vessell bound to Cape Cod, 3 Men killed, a Boy missing, and only one Man escaped to tell the News—a misterious, inexplicable Affair! About Wilkes’s probable Mayoralty, and about the Salaries to the Judges. These are the 3 principal Topicks of Conversation at present.
       My Workmen have this day loaded my Brothers Boat with Horse dung from Bracketts stable. This is the 3d. Freight—the first was 15. Load, the second 12 and this last 11, in all 38 Loads.
      